                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                              NORTHERN DIVISION

DAVID ALDRICH,                            )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )     Case No. 3:19-cv-00326
                                          )     (Removed from the Chancery Court
WVLT-TV, INC. d/b/a WVLT/WBXX/EVLT,       )     of Knox County, Tennessee,
                                          )     Case No. 198645-2)
      Defendant.                          )
______________________________________________________________________________

       DEFENDANT’S MOTION FOR EXPEDITED HEARING REGARDING
          DEFENDANT’S MOTION TO DISSOLVE THE STATE COURT’S
                EX PARTE TEMPORARY RESTRAINING ORDER
______________________________________________________________________________

       Pursuant to Federal Rule of Civil Procedure 65(b)(4), Defendant WVLT-TV, Inc.

(“WVLT”) has moved the Court for entry of an Order dissolving the Ex Parte Temporary

Restraining Order (“TRO”) entered by the Knox County Chancery Court in this action on August

20, 2019. WVLT requests an expedited hearing before the Court to address its Motion to Dissolve

the TRO, which expires by its own terms on September 4, 2019.

       The TRO (D.E. 1-1) enjoins WVLT from “attempting to impose any of the terms of the

Contract on Plaintiff as identified in Plaintiff’s Complaint” and “taking any action which would

impede, prohibit or prevent Plaintiff from taking on employment or work as an employee or

independent contractor, including, but not limited to, work on local news stations in Knoxville or

otherwise as a meteorologist.” Essentially, WVLT is currently enjoined from preventing Plaintiff

from violating the non-compete provisions in his Employment Contract. The TRO has the

practical effect of providing Plaintiff a 15-day window to freely violate his Employment

Agreement and work for a WVLT competitor on-air, which could cause WVLT irreparable harm




     Case 3:19-cv-00326 Document 5 Filed 08/23/19 Page 1 of 2 PageID #: 77
in viewership and viewers’ goodwill. An expedited hearing would be the best avenue to consider

this issue before such harm is incurred.

       WHEREFORE, WVLT requests the Court set an expedited hearing, either in-person or

telephonically, to consider WVLT’s Motion to Dissolve the State Court’s Ex Parte Temporary

Restraining Order.


                                            s/P. Maxwell Smith
                                            Mark E. Stamelos (TN 021021)
                                            Louis P. Britt (TN 005613)
                                            P. Maxwell Smith (TN 026602)
                                            FORDHARRISON LLP
                                            150 Third Ave South, Suite 2010
                                            Nashville, Tennessee 37201
                                            Telephone: (615) 574-6700
                                            Facsimile: (615) 574-6701
                                            mstamelos@fordharrison.com
                                            lbritt@fordharrison.com
                                            msmith@fordharrison.com

                                            Counsel for Defendant



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served via First Class Mail, postage

prepaid, and email this 23rd day of August, 2019, upon:

Mario L. Azevedo II
Landry & Azevedo
5301 Kingston Pike
Knoxville, TN 37919
mario@lalawknoxville.com

Counsel for Plaintiff


                                            s/P. Maxwell Smith




                                                2

     Case 3:19-cv-00326 Document 5 Filed 08/23/19 Page 2 of 2 PageID #: 78
